ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2020-12-11_JUD_01_ME_05_FR.txt.                                                                                                   390



                        OPINION DISSIDENTE DE M. LE JUGE BHANDARI

                [Traduction]

                   Objet et but de la convention de Vienne sur les relations diplomatiques (1961)
                et application de ­celle-ci en l’espèce — Lacunes du critère selon lequel une objection
                de l’Etat accréditaire pourrait empêcher un bien d’acquérir le statut diplomatique —
                Importance de garder à l’esprit la disposition relative au consentement mutuel
                figurant à l’article 2 de la convention de Vienne — Nécessité de concilier les
                intérêts des Etats accréditant et accréditaire et de tenir dûment compte de l’intérêt
                de la fonction — Pertinence des principes fondamentaux de l’égalité souveraine, du
                développement de relations amicales et du maintien de la paix et de la sécurité
                internationales qui sont mis en avant dans le préambule — Une fois effectivement
                utilisé aux fins de la mission, un bien doit se voir garantir l’inviolabilité.



                                                A. Introduction

                   1. Je ne puis malheureusement me rallier à la conclusion de la majorité
                selon laquelle l’immeuble sis au 42 avenue Foch à Paris n’aurait jamais
                acquis le statut de « locaux de la mission », de sorte que la République
                française (­ci-après la « France ») n’aurait pas manqué aux obligations qui
                lui incombent au titre de la convention de Vienne sur les relations diplo-
                matiques de 1961 (ci‑après la « convention de Vienne » ou la « conven-
                tion »). Je suis d’avis que l’immeuble sis au 42 avenue Foch à Paris avait
                acquis le statut de locaux de la mission au 27 juillet 2012 et pouvait donc,
                à compter de cette date, bénéficier du régime d’inviolabilité garanti par la
                convention de Vienne. Je m’attacherai ici à expliquer mes réserves quant
                à ce qui semble être la conclusion de la Cour au paragraphe 74 de l’arrêt,
                à savoir qu’une objection d’un Etat accréditaire qui serait communiquée
                en temps voulu et n’aurait de caractère ni arbitraire ni discriminatoire
                empêcherait un bien donné d’acquérir le statut de « locaux de la mission »
                au sens de l’alinéa i) de l’article premier de la convention. Ce critère
                amène inexorablement à conclure qu’un bien ne pourrait jamais acquérir
                le statut diplomatique sans le consentement de l’Etat accréditaire. Or
                l’existence d’un tel critère ou de ses éventuelles incidences n’est nullement
                étayée par les travaux préparatoires, par les travaux de la Commission du
                droit international (­ci-après la « CDI »), par le texte de la convention de
                Vienne ni par l’objet et le but mêmes de cette dernière.
                   2. Selon moi, la convention de Vienne, interprétée conformément aux
                règles coutumières d’interprétation des traités, ne permet pas d’aboutir à
                la conclusion tirée au paragraphe 118 de l’arrêt. Je préciserai ici ma pen-
                sée quant à la façon dont un instrument juridique régissant l’établisse-
                ment et le maintien de relations amicales entre des Etats souverains égaux
                devrait être interprété afin de concilier les intérêts des Parties.

                                                                                                    94




6 Ord_1204.indb 185                                                                                       19/01/22 08:24

                          immunités et procédures pénales (op. diss. bhandari)                     391

                   3. La question au cœur de l’affaire était celle de savoir si l’immeuble sis
                au 42 avenue Foch à Paris avait acquis le statut juridique de locaux de la
                mission et était, de ce fait, inviolable au titre de la convention de Vienne
                à l’époque des actes accomplis par la France. Je souhaite également saisir
                la présente occasion pour donner mon opinion sur les « conditions et
                moment » auxquels un bien peut être qualifié de « locaux de la mission »
                au sens de l’alinéa i) de l’article premier de la convention de Vienne et
                jouir des protections prévues à l’article 22.
                   4. Je rappelle que, si son article 2 dispose que l’établissement de rela-
                tions diplomatiques se fait par consentement mutuel, la convention de
                Vienne ne formule cependant aucune obligation expresse d’obtenir le
                consentement de l’Etat accréditaire pour l’établissement des « locaux de la
                mission ». L’alinéa e) du paragraphe 1 de son article 3 dispose en outre
                que « [l]es fonctions d’une mission diplomatique consistent … à : [p]romou-
                voir des relations amicales … entre l’Etat accréditant et l’Etat accrédi-
                taire ». On peut inférer de ces dispositions, lues conjointement avec l’objet
                et le but de la convention tels qu’ils ressortent de son préambule et de son
                texte dans son ensemble, que cet instrument ne sous-­entend nullement
                qu’une objection à la désignation puisse empêcher un bien d’acquérir le
                statut de locaux de la mission, indépendamment de la question de savoir
                si cette objection a été communiquée en temps voulu et si elle revêt un
                caractère non arbitraire ou non discriminatoire.
                   5. Ainsi qu’il sera exposé plus en détail c­ i-­dessous, il convient d’inter-
                préter l’alinéa i) de l’article premier de la convention de Vienne comme
                signifiant que le statut de « locaux de la mission » dépend, d’une part, de
                la notification par l’Etat accréditant de son intention d’utiliser les locaux
                concernés aux fins de la mission et, d’autre part, de l’utilisation effective
                desdits locaux à ces fins.


                          B. Contexte historique de la convention de Vienne

                  6. Les relations et immunités diplomatiques sont solidement ancrées
                dans l’histoire et étaient déjà au cœur des relations internationales bien
                avant la création de l’Organisation des Nations Unies ou même de la
                Société des Nations.

                 Les relations diplomatiques et les privilèges avant la convention de Vienne
                   7. Le caractère sacré des ambassadeurs était reconnu dans la pratique
                et les écrits anciens. A l’époque romaine, la République avait exigé et
                obtenu le respect de l’inviolabilité des « Fetiales », ces prêtres qui menaient
                des négociations diplomatiques 1. Hugo Grotius, dans Le droit de la guerre

                   1 Relations et immunités diplomatiques — mémoire préparé par le Secrétariat, Annuaire

                de la Commission du droit international (ACDI), 1956, vol. II, p. 135, par. 18.


                                                                                                     95




6 Ord_1204.indb 187                                                                                        19/01/22 08:24

                          immunités et procédures pénales (op. diss. bhandari)                          392

                 et de la paix, déclara : « II y a deux maximes du droit des gens touchant
                 les ambassadeurs, sur lesquelles on raisonne communément comme sur
                 des règles constantes : l’une, qu’il faut recevoir les ambassadeurs ; l’autre,
                 qu’on ne doit leur faire aucun mal » 2. Oppenheim et Sir Lauterpacht
                ­qualifièrent les privilèges dont jouissaient les ambassadeurs de « sacro-­
                 saints » 3 . Pour donner effet à pareils privilèges, après la paix de Westpha-
                 lie (1648), l’usage consistant à établir des missions diplomatiques
                 permanentes tendit à se généraliser 4. Par la suite, le congrès de Vienne en
                 1815 5 et le protocole de la conférence du 21 novembre 1818 (Aix-la-­
                 Chapelle) 6 codifièrent certaines pratiques concernant les agents diploma-
                 tiques.
                    8. L’Institut de droit international publia son Règlement sur les immu­
                 nités diplomatiques en 1895 et une résolution sur Les immunités diploma­
                 tiques en 1929. Dans le Règlement sur les immunités diplomatiques (1895),
                 le terme « inviolabilité » fut employé pour rendre compte de l’obligation
                 de « protéger, par des pénalités spécialement rigoureuses, contre toute
                 offense, injure ou violence de la part des habitants du pays ». Le terme
                 « extraterritorialité », utilisé dans le même instrument, visait à englober
                 l’obligation de s’abstenir d’avoir recours à des mesures répressives 7. Cela
                 conduisit à la conclusion de plusieurs traités bilatéraux accordant des pri-
                 vilèges sur une base de réciprocité 8. La sixième conférence internationale
                 américaine, tenue en 1928, aboutit à l’adoption, à La Havane, de la
                 convention relative aux fonctionnaires diplomatiques, qui régissait les pri-
                 vilèges et immunités diplomatiques 9. En 1932, la Harvard Research
                 School publia un projet de convention sur les privilèges et immunités
                 diplomatiques 10. Il convient de souligner que, dans ces pratiques et ins-
                 truments antérieurs, il n’était pas question du consentement obligatoire
                 de l’Etat accréditaire ou de son objection à la désignation des locaux de la



                      2
                      H. Grotius, Le droit de la guerre et de la paix, livre II, chap. XVIII.
                      3
                      L. Oppenheim, International Law: A Treatise, vol. I : Peace, 7e éd., H. Lauterpacht
                (sous la dir. de), New York, Toronto, Longmans, Green and Co., 1948, p. 687‑688.
                    4 Relations et immunités diplomatiques — mémoire préparé par le Secrétariat, ACDI,

                1956, vol. II, p. 135‑136, par. 19.
                    5 Ibid., p. 136, par. 22 : annexe XVII, Règlement sur le rang entre les agents diploma-

                tiques, Congrès de Vienne, 19 mars 1815.
                    6 Le texte de ce protocole est reproduit dans C. Calvo, Le droit international théorique

                et pratique, 5e éd., Paris, Arthur Rousseau, 1896, vol. III, p. 184.
                    7 E. Denza, « Diplomatic Privileges and Immunities », J. P. Grant and J. C. Barker

                (sous la dir. de), The Harvard Research in International Law: Contemporary Analysis and
                Appraisal, W. S. Hein & Co., Buffalo, New York, 2007, p. 162‑163.
                    8 Relations et immunités diplomatiques — mémoire préparé par le Secrétariat, ACDI,

                1956, vol. II, p. 135‑136, par. 19.
                    9 Adoptée le 20 février 1928 ; Société des Nations, Recueil des traités (RTSN), vol. 155,

                p. 259.
                    10 American Journal of International Law (AJIL), vol. 26, no 1, 1932, Supp. : Research

                in International Law, p. 15‑192.

                                                                                                          96




6 Ord_1204.indb 189                                                                                             19/01/22 08:24

                          immunités et procédures pénales (op. diss. bhandari)                         393

                mission ; on y décèle plutôt une préférence pour la notion de consente-
                ment mutuel et de privilèges réciproques en matière de relations et privi-
                lèges diplomatiques. Il s’ensuit que l’objection d’un Etat accréditaire à la
                désignation de locaux de la mission ne cadre pas avec un régime qui pré-
                voit le consentement mutuel et des privilèges réciproques.
                   9. En 1952, dans un climat politique de grogne résultant de violations
                de la coutume diplomatique par l’Union soviétique, la Yougoslavie pré-
                senta un projet de résolution dans lequel elle priait l’Assemblée générale
                des Nations Unies (­ci-après l’« Assemblée générale ») de demander à la
                CDI de donner priorité à la codification des relations et immunités diplo-
                matiques 11. Le droit diplomatique fut l’un des 14 premiers thèmes choisis
                aux fins de codification, et les travaux de la CDI aboutirent finalement à
                l’adoption de la convention de Vienne 12.

                      Le fondement de la fonction diplomatique et la théorie de l’intérêt
                             de la fonction dans les travaux de la CDI en 1957
                   10. Au cours des discussions engagées à la CDI en 1957, il fut avancé
                qu’il serait utile de faire figurer au projet d’articles le « fondement même de
                la fonction diplomatique » 13. Bien que les membres de la CDI eussent
                avancé des points de vue divergents quant à la valeur respective des
                diverses théories touchant la fonction diplomatique 14, ces dernières furent
                incorporées au projet d’articles et au commentaire de 1958. Selon la théo-
                rie de l’« extraterritorialité », les « locaux de la mission constituent une
                sorte de prolongement du territoire de l’Etat accréditant… [L]a théorie du
                « caractère représentatif » … fonde ces privilèges et immunités sur l’idée
                que la mission diplomatique personnifie l’Etat accréditant » ; la théorie de
                l’« intérêt de la fonction » justifie quant à elle les privilèges et immunités
                comme étant nécessaires pour que la mission puisse s’acquitter de ses fonc-
                tions 15. La CDI déclara en outre s’être inspirée de la troisième théorie,
                celle de l’intérêt de la fonction, pour résoudre les problèmes au sujet des-
                quels la pratique ne fournissait pas d’indications précises, tout en gardant
                à l’esprit le caractère représentatif du chef de la mission et de la mission
                elle‑même 16. Sir Gerald Fitzmaurice, en particulier, dans son commen-



                    11 Demande à la Commission du droit international de donner priorité à la codifica-

                tion de la question : « Relations et immunités diplomatiques » (1952) ; résolution 685 (VII)
                adoptée par l’Assemblée générale des Nations Unies.
                    12 R. van Alebeek, « Diplomatic Immunity », Max Planck Encyclopedia of Public Inter­

                national Law, vol. 5, 2012, p. 98.
                    13 AJIL, vol. 26, no 1, 1932, Supp.: Research in International Law, p. 15‑192, vol. I,

                p. 2, par. 10 (Fitzmaurice).
                    14 Ibid., p. 2‑3, par. 10‑13.
                    15 Projet d’articles relatifs aux relations et immunités diplomatiques et son commen-

                taire, ACDI, 1958, vol. II, p. 98.
                    16 Ibid.



                                                                                                         97




6 Ord_1204.indb 191                                                                                            19/01/22 08:24

                          immunités et procédures pénales (op. diss. bhandari)                       394

                taire, sembla pencher en faveur de la théorie de l’intérêt de la fonction au
                motif qu’« il [serait] impossible à un agent diplomatique de s’acquitter de
                ses fonctions s’il n’a[vait] pas certaines immunités et certains privilèges 17 ».
                   11. Faisant la synthèse de la théorie de l’intérêt de la fonction, la confé-
                rence des Nations Unies sur les relations et immunités diplomatiques
                (1961) rédigea le préambule de la convention de Vienne sur la base d’une
                proposition qui indiquait fort utilement que les privilèges et immunités
                diplomatiques avaient pour but « d’assurer l’accomplissement efficace des
                fonctions des missions diplomatiques 18 ». Je suis d’avis que le fondement
                de la fonction diplomatique, comme ces théories le montrent, donne des
                indications importantes sur l’interprétation de la convention de Vienne.
                   12. Le contexte historique présenté c­ i-­dessus fait clairement apparaître
                qu’aucune règle de droit international coutumier préalablement établie ne
                requiert ni ne semble permettre que l’Etat accréditaire s’oppose à la dési-
                gnation des « locaux de la mission ». Au contraire, l’objectif même du
                régime de privilèges et d’immunités fait primer l’accomplissement efficace
                des fonctions des missions diplomatiques. Partant, j’estime que le régime
                concernant l’établissement des « locaux de la mission » prévu dans la
                convention de Vienne devrait être interprété de sorte à offrir une grande
                latitude, le but étant de faciliter l’accomplissement efficace des fonctions
                des missions diplomatiques. Considérer que la convention autorise les
                objections n’irait pas dans le sens d’une telle facilitation.

                                C. Objet et but de la convention de Vienne
                   13. Le 18 avril 1961, la conférence des Nations Unies sur les relations
                et immunités diplomatiques adopta la convention de Vienne sur les rela-
                tions diplomatiques, laquelle entra en vigueur le 24 avril 1964 19. Dans le
                préambule de la convention, les parties signataires indiquèrent « qu’une
                convention internationale sur les relations, privilèges et immunités diplo-
                matiques contribuerait à favoriser les relations d’amitié entre les pays,
                quelle que [fût] la diversité de leurs régimes constitutionnels et sociaux »,
                et « que le but desdits privilèges et immunités [était] non pas d’avantager
                des individus mais d’assurer l’accomplissement efficace des fonctions des
                missions diplomatiques en tant que représentants des Etats ».
                   14. Les objectifs de la convention de Vienne reflètent les valeurs mêmes
                de l’Organisation des Nations Unies. La convention bénéficia d’un intérêt
                accru, à l’époque de sa rédaction, pour les principes que sont la coopéra-
                tion internationale, l’égalité des Etats, la coexistence pacifique et le déve-
                loppement de relations amicales 20. Dans une proposition présentée à la
                   17 Comptes rendus analytiques de la neuvième session (383e séance), ACDI, 1957, vol. I,

                p. 2, par. 10 (Fitzmaurice).
                   18 Nations Unies, Documents officiels de la Conférence des Nations Unies sur les rela­

                tions et immunités diplomatiques, vol. II, doc. A/CONF.20/C.1/L.1 à L.332.
                   19 Nations Unies, Recueil des traités (RTNU), vol. 500, p. 95.
                   20 S. Duquet et J. Wouters, « Diplomatic and Consular Relations », The Oxford

                Handbook of United Nations Treaties, S. Chesterman, D. M. Malone et S. Villalpando
                (sous la dir. de), Oxford University Press, 2019, p. 567.

                                                                                                       98




6 Ord_1204.indb 193                                                                                          19/01/22 08:24

                           immunités et procédures pénales (op. diss. bhandari)                         395

                conférence de Vienne en 1961 pour le préambule, la Hongrie souligna que
                « des différences de système constitutionnel, juridique et social ne sau-
                raient empêcher l’établissement et le maintien de relations diploma-
                tiques 21 ». Ces intentions sont clairement exposées dans le préambule. A
                la même époque, la convention est également venue cristalliser les prin-
                cipes de souveraineté, de non-­intervention et de compétence territoriale 22.
                Elle est donc axée sur deux séries de considérations qui, conjointement,
                visent à faciliter l’accomplissement efficace des fonctions des missions
                diplomatiques 23. Afin de mettre ces principes en avant, les rédacteurs, au
                deuxième alinéa du préambule de la convention, se déclarèrent
                « [c]onscients des buts et des principes de la Charte des Nations Unies
                concernant l’égalité souveraine des Etats, le maintien de la paix et de la
                sécurité internationales et le développement de relations amicales entre les
                nations ». J’examinerai chacun de ces principes tour à tour.
                   15. Le principe de l’égalité souveraine, conformément à l’article 5 du
                projet de déclaration des droits et des devoirs des Etats élaboré par la
                CDI (1949), s’entend essentiellement comme visant à assurer aux Etats un
                droit à l’égalité juridique 24. En droit international contemporain, l’égalité
                souveraine dénote l’exclusion de toute supériorité juridique d’un Etat sur
                un autre, tout en rendant compte du rôle plus important que la commu-
                nauté internationale doit jouer par rapport à tous ses membres. Tous les
                Etats sont donc égaux dans leurs droits, leurs devoirs et leur apparte-
                nance à la communauté internationale, indépendamment de leurs diffé-
                rences économiques, sociales, politiques ou autres 25.
                   16. La volonté de favoriser des relations amicales a été réaffirmée par
                l’Assemblée générale en 1970 lorsqu’elle a adopté la résolution 2625
                (XXV), intitulée « Déclaration relative aux principes du droit international
                touchant les relations amicales et la coopération entre les Etats conformé-


                    21 Nations Unies, Documents officiels de la Conférence des Nations Unies sur les rela­

                tions et immunités diplomatiques, vol. II, doc. A/CONF.20/C.1/L.148.
                    22 S. Duquet et J. Wouters, « Diplomatic and Consular Relations », The Oxford

                Handbook of United Nations Treaties, S. Chesterman, D. M. Malone et S. Villalpando
                (sous la dir. de), Oxford University Press, 2019, p. 568.
                    23 Comme indiqué également dans la proposition présentée par cinq puissances, à savoir

                la Birmanie, Ceylan, l’Inde, l’Indonésie et la République arabe unie, sur laquelle repose le
                préambule. Voir Nations Unies, Documents officiels de la Conférence des Nations Unies sur
                les relations et immunités diplomatiques, vol. II, p. 52, doc. A/CONF.20/C.1/L.329.
                    24 L’article 5 du projet de déclaration des droits et des devoirs des Etats et commen-

                taires (1949) se lit comme suit :
                          « Tout Etat a droit à l’égalité juridique avec les autres Etats.
                          Ce texte est tiré de l’article 6 du projet du Panama. De l’avis de la majorité
                      de la Commission, il exprime le sens du terme « égalité souveraine » employé à
                      ­l’Article 2 (1) de la Charte des Nations Unies, tel qu’il a été interprété à la Confé-
                      rence de San Francisco en 1945. »
                   25 B. Fassbender, « Purposes and Principles, Article 2 (1) », The Charter of the

                United Nations : A Commentary, vol. I (3e éd.), B. Simma, D.‑E. Khan, G. Nolte, A. Paulus
                et N. Wessendorf (sous la dir. de), Oxford University Press, 2012, p. 149 et 153‑154.

                                                                                                          99




6 Ord_1204.indb 195                                                                                             19/01/22 08:24

                               immunités et procédures pénales (op. diss. bhandari)                        396

                 ment à la Charte des Nations Unies 26 ». Cette résolution rend compte du
                 droit international coutumier et a été maintes fois invoquée par la Cour 27.
                 Son texte met l’accent sur les principes que sont la bonne foi, l’égalité
                 souveraine des Etats, le devoir de coopérer, la non-­     intervention et le
                 règlement pacifique des différends internationaux aux fins du maintien de
                 la paix et de la sécurité internationales. Cette intention ressort également
                 des travaux préparatoires de la résolution 28.

                    17. En interprétant l’objet et le but de la convention de Vienne, je dois
                 accorder une attention particulière à la dimension préventive et corrective
                 des relations diplomatiques. Le « maintien de la paix et de la sécurité
                 internationales », évoqué par le préambule, peut être obtenu au moyen de
                 la prévention des conflits et du règlement pacifique des différends 29. La
                 Cour a confirmé cette approche dans l’affaire relative au Personnel diplo‑
                 matique et consulaire des Etats‑Unis à Téhéran (Etats‑Unis d’Amérique
                 c. Iran) (mesures conservatoires, ordonnance du 15 décembre 1979,
                 C.I.J. Recueil 1979, p. 19, par. 39), dans laquelle elle a déclaré ceci :
                       « l’institution de la diplomatie, avec les privilèges et immunités qui
                       s’y rattachent, a résisté à l’épreuve des siècles et s’est avérée un ins-
                       trument essentiel de coopération efficace dans la communauté inter-
                       nationale, qui permet aux Etats, nonobstant les différences de leurs
                       systèmes constitutionnels et sociaux, de parvenir à la compréhension
                       mutuelle et de résoudre leurs divergences par des moyens pacifiques ».
                    18. Outre l’objet et le but décrits jusqu’à présent, les relations diploma-
                 tiques exigent le développement d’une coopération plus dynamique entre
                 les Etats 30. Dans un domaine où règnent les échanges réciproques, la
                 convention de Vienne offre un cadre aux Etats afin qu’ils agissent sur un
                 pied d’égalité. Elle leur donne un moyen de protéger leurs intérêts, ceux
                 de leurs ressortissants et entreprises à l’étranger, et donc d’engranger les
                     26 Déclaration relative aux principes du droit international touchant les relations

                 amicales et la coopération entre les Etats conformément à la Charte des Nations Unies
                 (1970), résolution 2625 (XXV) adoptée par l’Assemblée générale.
                     27 Activités militaires et paramilitaires au Nicaragua et contre celui‑ci (Nicaragua

                 c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 99, 101, 102-103, 106-107
                 et 133, par. 188, 191, 193, 202, 264 ; Activités armées sur le territoire du Congo (République
                 démocratique du Congo c. Ouganda), arrêt, C.I.J. Recueil 2005, p. 226 et 268, par. 162
                 et 300 ; Conséquences juridiques de l’édification d’un mur dans le territoire palestinien
                 occupé, avis consultatif, C.I.J. Recueil 2004 (I), p. 171, par. 87 ; Licéité de la menace ou
                 de l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I), p. 264, par. 102.
                    28 Nations Unies, Documents officiels de l’Assemblée générale, 19e session, doc. A/5746 ;

                 21e session, doc. A/6230 ; 22e session, doc. A/6799 ; 23e session, doc. A/7326 ; 24e session,
                 supplément no 19, doc. A/7619 ; 25e session, supplément no 18, doc. A/8018.
                    29 S. Duquet et J. Wouters, « Diplomatic and Consular Relations », The Oxford

                 Handbook of United Nations Treaties, S. Chesterman, D. M. Malone et S. Villalpando
                 (sous la dir. de), Oxford University Press, 2019, p. 567.
                    30 Le Pacte de la Société des Nations (Paris, 28 juin 1919) encourageait uniquement à

                 « entretenir au grand jour des relations internationales fondées sur la justice et l’honneur ».

                                                                                                           100




06 CIJ1204_Bhandari.indd 197                                                                                       3/03/22 11:18

                           immunités et procédures pénales (op. diss. bhandari)              397

                bénéfices découlant de l’échange de représentants. Des avantages mutuels
                facilitent le respect mutuel de notions telles que les immunités, l’inviolabi-
                lité et les privilèges des diplomates au titre du droit diplomatique. Les
                Etats Membres de l’Organisation des Nations Unies avaient demandé la
                consécration de ces intérêts et avantages mutuels, qui sont consignés dans
                la convention de Vienne 31.
                   19. La Cour, lorsqu’il lui est demandé de régler des différends entre
                Etats concernant l’interprétation du droit diplomatique, doit donc prêter
                dûment attention à ces alinéas essentiels du préambule relatifs à l’égalité
                souveraine, à la coexistence pacifique et au développement de relations
                amicales, et ce, en vue de garantir l’accomplissement efficace des fonc-
                tions des missions diplomatiques. Une telle approche engendrerait davan-
                tage de cohérence dans le domaine des privilèges et immunités
                diplomatiques. A mon sens, une lecture de la convention permettant une
                objection unilatérale à la désignation des « locaux de la mission » nuirait
                aux principes fondamentaux énoncés dans cet instrument, mettant ainsi
                en péril le subtil équilibre exprimé par l’objet et le but du traité. En outre,
                une telle objection, qu’elle soit ou non appréciée à l’aune de facteurs tels
                que la communication en temps voulu et le caractère non arbitraire, ne
                favoriserait pas des relations amicales mais constituerait une atteinte à la
                souveraineté. En pareilles circonstances, le pouvoir discrétionnaire ainsi
                conféré à l’Etat accréditaire ne semblerait pas pouvoir donner lieu à un
                exercice de bonne foi, mais risquerait de favoriser la notion de supériorité
                juridique d’un Etat sur un autre.


                      D. Le consentement mutuel visé à l’article 2 de la convention
                                              de Vienne

                   20. Un aspect qui est au cœur même du présent exposé de mon opinion
                est que la convention de Vienne prévoit clairement que l’établissement des
                relations diplomatiques entre Etats a lieu par consentement mutuel.
                S’agissant des relations diplomatiques de manière générale et de l’établis-
                sement des relations et missions diplomatiques en particulier, l’article 2
                dispose en effet que « [l]’établissement de relations diplomatiques entre
                Etats et l’envoi de missions diplomatiques permanentes se font par
                consentement mutuel ».
                   21. Le sens ordinaire de l’article 2 indique donc que le consentement
                mutuel est requis pour l’établissement de relations diplomatiques. La CDI
                a déclaré en 1957, dans son commentaire du projet d’article premier (futur
                article 2) de la convention de Vienne, qu’elle « constat[ait] ici la pratique



                   31 S. Duquet et J. Wouters, « Diplomatic and Consular Relations », The Oxford

                Handbook of United Nations Treaties, S. Chesterman, D. M. Malone et S. Villalpando
                (sous la dir. de), Oxford University Press, 2019, p. 568.

                                                                                              101




6 Ord_1204.indb 199                                                                                  19/01/22 08:24

                          immunités et procédures pénales (op. diss. bhandari)                      398

                généralement suivie par les Etats » 32. Par la suite, en 1958, la CDI, se
                référant à l’article 2, a expliqué ce qui suit :
                         « Dans la doctrine on parle souvent d’un « droit de légation » dont
                      jouirait chaque Etat souverain. L’interdépendance des nations et l’in-
                      térêt de développer des relations amicales entre elles, qui est l’un des
                      buts de l’Organisation des Nations Unies, nécessitent l’établissement
                      de relations diplomatiques entre elles. Toutefois, comme le droit de
                      légation ne peut être exercé sans l’accord des parties, la Commission
                      n’a pas cru devoir en faire mention dans le texte du projet. » 33

                Et la CDI d’ajouter :
                         « [L]a forme la plus perfectionnée pour maintenir des relations
                      diplomatiques entre deux Etats consiste pour chacun d’eux à établir
                      une mission diplomatique permanente (ambassade ou légation), sur
                      le territoire de l’autre, mais rien n’empêche deux Etats de convenir
                      d’autres méthodes pour leurs relations diplomatiques, par exemple
                      de décider de les assurer par l’intermédiaire de leurs missions dans un
                      Etat tiers. » 34
                   22. Hormis cette disposition relative au consentement mutuel, la conven-
                tion de Vienne n’exige nullement le consentement de l’Etat accréditaire
                pour que soient établis les locaux de la mission. Un critère permettant une
                objection unilatérale à la désignation des locaux de la mission, que cette
                objection soit ou non considérée comme raisonnable, ne refléterait pas le
                consentement mutuel ou l’agrément entre les parties auxquels la convention
                et la CDI subordonnent l’établissement de relations diplomatiques. Il est
                donc raisonnable d’avancer que le fait de permettre une objection à la dési-
                gnation aurait inévitablement pour conséquence d’accorder au consente-
                ment de l’Etat accréditaire un rôle important dans l’établissement des
                « locaux de la mission », ce qui ne rend pas compte de l’idée selon laquelle
                le droit de légation ne peut être exercé sans l’accord des deux parties.


                                           E. Arguments des Parties

                   23. Le principal argument de la Guinée équatoriale était que, en procé-
                dant à des perquisitions et à des saisies au 42 avenue Foch à Paris puis à
                la saisie pénale immobilière du bâtiment, la France avait porté atteinte à
                l’inviolabilité de ses locaux diplomatiques. La Guinée équatoriale a rap-
                pelé que, en vertu de la règle de l’inviolabilité,


                    32 Projet d’articles relatifs aux relations et immunités diplomatiques et son commen-

                taire, ACDI, 1957, vol. II, p. 149.
                    33 Ibid., 1958, vol. II, p. 93.
                    34 Ibid.



                                                                                                    102




6 Ord_1204.indb 201                                                                                         19/01/22 08:24

                               immunités et procédures pénales (op. diss. bhandari)                   399

                           « la police, les huissiers de justice, les inspecteurs de sécurité, etc., ne
                           peuvent pénétrer à l’intérieur des locaux sans le consentement du
                           chef de la mission. Les locaux de la mission ne peuvent faire l’objet
                           d’aucune perquisition ou contrôle. Toute notification d’actes de jus-
                           tice ne peut se faire à l’adresse des locaux de la mission, mais unique-
                           ment par les canaux diplomatiques. » 35
                   24. D’après la Guinée équatoriale, l’article 22 de la convention de
                Vienne faisait naître une obligation absolue qui ne souffrait aucune excep-
                tion 36. La Guinée équatoriale a soutenu que, « [m]ême lorsqu’il y a[vait]
                un soupçon que les locaux de la mission seraient utilisés de manière
                incompatible avec les fonctions de la mission, ils n[’étaient] pas pour
                autant susceptibles d’immixtion de la part des agents de l’Etat accrédi-
                taire 37 ». Elle a énuméré les multiples occasions où les autorités françaises
                s’étaient introduites sans le consentement du chef de mission dans l’im-
                meuble du 42 avenue Foch à Paris pour y réaliser des perquisitions 38.
                   25. La Guinée équatoriale a fait valoir qu’« [u]n immeuble tout juste
                acquis par l’Etat accréditant, lorsque c­ elui-ci le destine, comme en l’es-
                pèce, à servir de locaux de sa mission diplomatique, bénéficie de l’inviola-
                bilité au même titre qu’un immeuble effectivement occupé à cette fin » 39.
                Selon elle, le consentement de l’Etat accréditaire est indifférent pour
                déterminer le moment où commence l’inviolabilité de certains locaux 40, et
                telle serait l’interprétation correcte de l’alinéa i) de l’article premier de la
                convention de Vienne 41. La Guinée équatoriale a également affirmé que
                la convention de Vienne créait une présomption de validité lorsqu’un Etat
                accréditant invoquait le caractère diplomatique de certains locaux 42, et a
                soutenu que son interprétation découlait du sens ordinaire des termes de
                la convention, de ses travaux préparatoires et d’une pratique répandue
                des Etats 43. La Guinée équatoriale a aussi fait état d’une pratique de
                longue date entre la France et elle‑même, selon laquelle la notification de
                l’intention d’utiliser un immeuble aux fins de la mission diplomatique suf-
                fisait pour que cet immeuble acquît le statut diplomatique 44.
                   26. Toujours selon la Guinée équatoriale, l’immeuble sis au 42 avenue
                Foch à Paris a acquis le statut de « locaux de la mission » le 4 octobre
                2011, jour où elle en a donné notification à la France en ces termes :



                      35
                     Mémoire de la Guinée équatoriale (MGE), par. 8.7.
                      36
                     Ibid., par. 8.8. Voir aussi CR 2020/1, p. 15, par. 2 (Wood) ; CR 2020/3, p. 10, par. 6
                (Wood).
                  37 MGE, par. 8.10.
                  38 Ibid., par. 8.14 et 8.17-8.19.
                  39 Ibid., par. 8.15-8.16. Voir aussi CR 2020/1, p. 35, par. 21 (Kamto).
                  40 MGE, par. 8.26 et 8.34. Voir aussi CR 2020/1, p. 36‑39, par. 24-35 (Kamto).
                  41 Réplique de la Guinée équatoriale (RGE), par. 2.47.
                  42 Ibid., par. 2.14.
                  43 Ibid., par. 2.3 ; MGE, par. 8.42-8.45.
                  44 RGE, par. 2.32.



                                                                                                      103




6 Ord_1204.indb 203                                                                                           19/01/22 08:24

                          immunités et procédures pénales (op. diss. bhandari)                         400

                         « [L]’Ambassade dispose depuis plusieurs années d’un immeuble
                      situé au 42 avenue Foch, Paris XVIe[,] qu’elle utilise pour l’accom-
                      plissement des fonctions de sa Mission Diplomatique sans qu’elle ne
                      l’ait formalisé expressément auprès de vos services jusqu’à ce jour.
                      Dans la mesure où il s’agit des locaux de la Mission Diplomatique,
                      conformément à l’article premier de la Convention de Vienne du
                      18 avril 1961 sur les [relations] diplomatiques, la République de Gui-
                      née équatoriale souhaite vous informer officiellement afin que l’Etat
                      français, conformément à l’article 22 de ladite Convention, assure la
                      protection de ces locaux. » 45
                   27. La Guinée équatoriale a en outre déclaré que, à cette date, l’im-
                meuble du 42 avenue Foch à Paris n’appartenait plus à M. Teodoro
                Nguema Obiang Mangue puisque, le 15 septembre 2011, elle était devenue
                actionnaire majoritaire des sociétés propriétaires dudit immeuble 46. Elle a
                également déclaré qu’elle avait décidé de déménager son ambassade avant
                même de devenir propriétaire des locaux 47. La Guinée équatoriale a conclu
                que les perquisitions menées au 42 avenue Foch à Paris du 14 au 23 février
                2012 et le 19 juillet 2012 étaient illicites 48 en ce qu’elles portaient atteinte à
                l’inviolabilité à laquelle les « locaux de [s]a mission » avaient droit 49.
                   28. C’est toutefois le 27 juillet 2012 que la Guinée équatoriale a fait
                savoir que le « déménagement effectif » des services de son ambassade au
                42 avenue Foch à Paris avait eu lieu et qu’elle utilisait l’immeuble pour
                « l’accomplissement des fonctions de sa mission diplomatique 50 ». La
                France en a reçu notification en ces termes :
                         « L’Ambassade de la République de Guinée équatoriale présente
                      ses compliments au Ministère des Affaires Etrangères et Euro-
                      péennes — Direction Général[e] du Protocole, Sous-­Direction des
                      Privilèges et Immunités Diplomatiques, et a l’honneur de lui commu-
                      niquer que les services de l’Ambassade sont, à partir de vendredi
                      27 juillet 2012, installés à l’adresse sise : 42 avenue Foch, Paris 16e,
                      immeuble qu’elle utilise désormais pour l’accomplissement des fonc-
                      tions de sa Mission Diplomatique en France. » 51
                   29. Le principal argument de la France était que, aux dates des perqui-
                sitions dont la Guinée équatoriale tirait grief, l’immeuble du 42 avenue
                Foch à Paris n’avait pas le statut de « locaux de la mission » au sens de la

                   45 Voir MGE, annexe 33. Voir aussi ibid., par. 8.46 ; RGE, par. 1.41 ; CR 2020/1, p. 43,

                par. 47 (Kamto). En tout état de cause, la Guinée équatoriale déclare que M. Obiang, en
                sa qualité de propriétaire de l’immeuble du 42 avenue Foch à Paris, permettait l’utilisation
                dudit immeuble à des fins diplomatiques même pendant les années antérieures à 2011. Voir
                RGE, par. 1.2.
                   46 MGE, par. 8.31.
                   47 RGE, par. 1.25.
                   48 MGE, par. 8.20 ; RGE, par. 2.51.
                   49 MGE, par. 8.22-8.25.
                   50 Ibid., par. 8.48. Voir aussi CR 2020/1, p. 12, par. 6 (Nvono Nca) ; GEF 2020/33, p. 6.
                   51 Voir MGE, annexe 47.



                                                                                                       104




6 Ord_1204.indb 205                                                                                            19/01/22 08:24

                           immunités et procédures pénales (op. diss. bhandari)                       401

                convention de Vienne et n’était par conséquent pas inviolable en vertu de
                l’article 22 de cette convention. Selon la France, « un immeuble ne peut
                bénéficier du statut de local diplomatique que si, d’une part, elle ne s’est
                pas, en tant qu’Etat accréditaire, opposée de manière expresse à ce qu’il
                soit considéré comme faisant partie de la mission diplomatique et que,
                d’autre part, il est affecté de manière effective à des fins diplomatiques » 52.
                   30. La France a admis que la convention de Vienne ne fournissait aucune
                précision sur la procédure à suivre pour faire reconnaître l’inviolabilité des
                « locaux de la mission » 53. Elle a cependant contesté l’argument que la Guinée
                équatoriale tirait de l’article 12 de la convention 54 : selon elle, le fait que l’obli-
                gation du consentement exprès figure seulement à l’article 12 ne pouvait signi-
                fier que le consentement n’était pas nécessaire pour établir une mission
                diplomatique dans une capitale 55. La France a également relevé que la ques-
                tion de la propriété du 42 avenue Foch à Paris était sans rapport avec la
                jouissance par ces locaux de l’inviolabilité garantie par la convention de
                Vienne 56, une position selon elle étayée par le libellé des articles premier, ali­
                néa i), et 22 de la convention 57. Elle a encore soutenu que la thèse déclarative
                de la Guinée équatoriale n’était pas corroborée par la pratique des Etats 58.
                   31. La France a affirmé qu’un bâtiment ne pouvait constituer les « locaux
                de la mission » que s’il était effectivement utilisé en tant que tel 59, et a ren-
                voyé aux travaux préparatoires de la convention de Vienne 60 ainsi qu’à la
                pratique de l’Allemagne, du Canada, des Etats-Unis et du Royaume-Uni 61
                pour étayer sa thèse. Elle a souligné que le 42 avenue Foch à Paris « n’était
                affecté à aucune activité diplomatique effective lorsqu’il a[vait] fait l’objet de
                mesures de perquisition entre le 28 septembre 2011 et le 23 février 2012, pas
                plus qu’il ne l’était lorsque la saisie pénale immobilière a[vait] été diligentée
                le 19 juillet 2012 » 62. Elle a en outre rappelé que la Guinée équatoriale avait
                concédé que le 42 avenue Foch à Paris avait acquis le statut diplomatique le
                4 octobre 2011 et qu’en conséquence les perquisitions réalisées avant cette
                date ne pouvaient engager la responsabilité de la France 63. La défenderesse
                a indiqué que le 27 juillet 2012 était, au plus tôt, la date à laquelle on pouvait


                      52
                      Contre-­mémoire de la France (CMF), par. 3.3.
                      53
                      CMF, par. 3.8.
                   54 L’article 12 exige le consentement exprès de l’Etat accréditaire pour l’établissement

                de bureaux faisant partie de la mission dans d’autres localités que la capitale dudit Etat.
                   55 CMF, par. 3.15.
                   56 Duplique de la France (DF), par. 2.5.
                   57 Ibid., par. 2.17.
                   58 CMF, par. 3.16-3.23. Voir aussi DF, par. 2.25-2.26 ; CR 2020/2, p. 31‑32, par. 19-21

                (Bodeau-­Livinec). La France se fonde sur les règles et pratiques de l’Afrique du Sud,
                de l’Allemagne, de l’Australie, du Brésil, du Canada, de l’Espagne, de la Norvège, des
                Pays-Bas, de la République tchèque, de la Suisse et de la Turquie.
                   59 CMF, par. 3.24. Voir aussi CR 2020/2, p. 35, par. 29 (Bodeau-­Livinec).
                   60 CMF, par. 3.26-3.31.
                   61 Ibid., par. 3.32-3.42.
                   62 Ibid., par. 3.54.
                   63 DF, par. 2.39. Voir aussi CR 2020/2, p. 39, par. 4 (Grange).



                                                                                                      105




6 Ord_1204.indb 207                                                                                           19/01/22 08:24

                            immunités et procédures pénales (op. diss. bhandari)                                                 402

                considérer que les « locaux de la mission » avaient été effectivement transfé-
                rés au 42 avenue Foch à Paris 64. Il n’y avait donc pas eu, selon elle, atteinte
                à l’inviolabilité desdits locaux à la date à laquelle la saisie pénale immobi-
                lière du 42 avenue Foch à Paris avait été ordonnée, de sorte que sa respon-
                sabilité internationale n’était pas engagée.
                   32. Les arguments avancés par la Guinée équatoriale et la France
                montrent que c­ elles-ci font du régime d’inviolabilité prévu par la conven-
                tion de Vienne des interprétations fort éloignées qui vont de « l’intention
                d’utiliser » au « consentement exprès ». Je suis d’avis que le sens ordinaire
                des termes de l’alinéa i) de l’article premier de la convention de Vienne,
                interprétés à la lumière de l’objet et du but de ­celle-ci, constitue un critère
                clair aux fins de la désignation des « locaux de la mission ».

                            F. Interprétation de l’alinéa i) de l’article premier
                                        de la convention de Vienne

                  33. L’alinéa i) de l’article premier de la convention de Vienne dispose
                ce qui suit :
                          « Aux fins de la présente Convention, les expressions suivantes
                      s’entendent comme il est précisé c­ i-­dessous :
                      �����������������������������������������������������������������������������������������������������������������
                       i) L’expression « locaux de la mission » s’entend des bâtiments ou des
                           parties de bâtiments et du terrain attenant qui, quel qu’en soit le
                           propriétaire, sont utilisés aux fins de la mission, y compris la rési-
                           dence du chef de la mission. »
                Aux termes de l’article 22 de la convention,
                        « 1. Les locaux de la mission sont inviolables. Il n’est pas permis
                      aux agents de l’Etat accréditaire d’y pénétrer, sauf avec le consente-
                      ment du chef de la mission.
                        2. L’Etat accréditaire a l’obligation spéciale de prendre toutes
                      mesures appropriées afin d’empêcher que les locaux de la mission ne
                      soient envahis ou endommagés, la paix de la mission troublée ou sa
                      dignité amoindrie.
                        3. Les locaux de la mission, leur ameublement et les autres objets
                      qui s’y trouvent, ainsi que les moyens de transport de la mission, ne
                      peuvent faire l’objet d’aucune perquisition, réquisition, saisie ou
                      mesure d’exécution. »
                   34. Les dispositions de l’article 22 ne définissent pas les termes « locaux
                de la mission », mais elles renvoient implicitement à la définition qui est
                donnée à l’alinéa i) de l’article premier. L’article 22 crée donc un régime
                d’inviolabilité applicable aux locaux qui entrent dans la catégorie des
                « locaux de la mission », tels que définis à l’alinéa i) de l’article premier.

                    64 CMF, par. 3.57 (la France renvoie à l’annexe 47 du mémoire de la Guinée équato-

                riale). Voir aussi CR 2020/2, p. 43, par. 22 (Grange).

                                                                                                                                  106




6 Ord_1204.indb 209                                                                                                                        19/01/22 08:24

                          immunités et procédures pénales (op. diss. bhandari)                        403

                    35. Les dispositions de la convention de Vienne doivent être interpré-
                tées selon les règles coutumières d’interprétation des traités consacrées
                aux articles 31 et 32 de la convention de Vienne sur le droit des traités
                (­ci-après la « CVDT ») 65. Aux termes du paragraphe 1 de l’article 31 de
                celle‑ci, « [u]n traité doit être interprété de bonne foi suivant le sens ordi-
                naire à attribuer aux termes du traité dans leur contexte et à la lumière de
                son objet et de son but ».
                    36. Lorsque l’interprétation donnée conformément à l’article 31 de la
                CVDT laisse le sens ambigu ou obscur, ou conduit à un résultat manifes-
                tement absurde ou déraisonnable, l’article 32 dispose qu’« [i]l peut être
                fait appel à des moyens complémentaires d’interprétation, et notamment
                aux travaux préparatoires et aux circonstances dans lesquelles le traité a
                été conclu ».
                    37. Le sens ordinaire des termes de l’alinéa i) de l’article premier et de
                l’article 22 de la convention de Vienne sur les relations diplomatiques n’in-
                dique pas précisément quand des locaux donnés deviennent « locaux de la
                mission » et commencent donc à jouir du régime d’inviolabilité. Toutefois,
                l’alinéa i) de l’article premier semble fournir quelques indications utiles.
                Premièrement, selon cette disposition, la qualification de locaux donnés en
                tant que « locaux de la mission » est indépendante de la propriété desdits
                locaux, ce qui donne à penser que les arguments des Parties concernant la
                propriété du 42 avenue Foch à Paris n’étaient pas pertinents pour la déci-
                sion de la Cour en l’espèce. Dans certains cas, un Etat accréditant peut
                acquérir des locaux de sa mission diplomatique par la location ou autre-
                ment, et l’accès à la propriété peut ne pas être possible pour tous les Etats 66.
                Partant, la question de la propriété des locaux n’est pas pertinente pour
                déterminer le statut de l’immeuble. Deuxièmement, toujours selon l’ali-
                néa i) de l’article premier, les « locaux de la mission » sont des locaux qui
                sont « utilisés aux fins de la mission ». On notera que cette disposition
                emploie le terme « utilisés », ce qui laisse entendre qu’un critère d’utilisation
                effective doit être appliqué pour définir les « locaux de la mission » ; si les
                rédacteurs de la convention de Vienne avaient voulu retenir l’utilisation
                prévue comme critère définissant les « locaux de la mission », ils auraient
                employé l’expression « destinés à être utilisés » à l’alinéa i).
                    38. C’est l’utilisation ultérieure des locaux « aux fins de la mission » qui
                détermine le statut diplomatique de ces derniers. L’expression « utilisés aux
                fins de la mission » doit être interprétée dans le contexte de la liste « non
                exhaustive » des fonctions diplomatiques dressée au paragraphe 1 de l’ar-
                ticle 3 de la convention de Vienne. Au cours des travaux de la CDI, il a été
                indiqué que la définition des fonctions diplomatiques devait « être explica-

                   65 RTNU, vol. 1155, p. 331. Voir Question de la délimitation du plateau continental

                entre le Nicaragua et la Colombie a­ u-delà de 200 milles marins de la côte nicaraguayenne
                (­Nicaragua c. Colombie), exceptions préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 116,
                par. 33.
                   66 E. Denza, Diplomatic Law : Commentary on the Vienna Convention on Diplomatic

                Relations, 4e éd., Oxford University Press, 2016, p. 16.

                                                                                                      107




6 Ord_1204.indb 211                                                                                           19/01/22 08:24

                          immunités et procédures pénales (op. diss. bhandari)                       404

                tive [et que] les Etats d[evaient] pouvoir s’y référer pour savoir en quoi
                consist[ai]ent, à l’[époque considérée], les fonctions diplomatiques » 67. Par-
                tant, la pratique suivie s’agissant de savoir quels locaux sont considérés
                comme étant « utilisés aux fins de la mission » pourrait permettre d’appré-
                cier le moment à partir duquel des locaux donnés peuvent être qualifiés de
                mission diplomatique. Une telle pratique peut fournir de précieuses indica-
                tions pour déterminer les éléments d’interprétation des termes « utilisés
                aux fins de la mission », puisqu’il est affirmé dans le préambule de la
                convention de Vienne que « les règles du droit international coutumier
                doivent continuer à régir les questions qui n’ont pas été expressément
                réglées dans les dispositions » de ladite convention.
                   39. Le sens ordinaire des termes de l’alinéa i) de l’article premier de la
                convention de Vienne semble donc indiquer que le statut de « locaux de la
                mission » doit être établi par application d’un critère exigeant une « utili-
                sation effective » « aux fins de la mission ».
                   40. S’agissant de la question de savoir si la convention de Vienne per-
                met qu’il soit fait objection à la désignation de locaux de la mission, les
                termes de l’alinéa i) de l’article premier, pris dans leur sens ordinaire, ne
                font pas référence à un tel critère et ne précisent pas non plus si quelque
                autre forme de consentement de la part de l’Etat accréditaire est néces-
                saire pour cette désignation. J’estime que le contexte de cette disposition
                ainsi que l’objet et le but de la convention de Vienne fournissent davan-
                tage d’indications sur ce point.
                   41. Le contexte de l’alinéa i) de l’article premier aide à déterminer le
                moment à partir duquel, selon la convention de Vienne, des locaux
                acquièrent le statut diplomatique.
                   42. Aux termes du paragraphe 1 de l’article 4 de la convention, « [l]’Etat
                accréditant doit s’assurer que la personne qu’il envisage d’accréditer
                comme chef de la mission auprès de l’Etat accréditaire a reçu l’agrément
                de cet Etat » ; le paragraphe 2 du même article précise que « [l]’Etat accré-
                ditaire n’est pas tenu de donner à l’Etat accréditant les raisons d’un refus
                d’agrément ». Le paragraphe 1 de l’article 5 dispose ensuite que l’Etat
                accréditant peut, « après due notification aux Etats accréditaires intéres-
                sés », accréditer un chef de mission ou affecter un membre du personnel
                diplomatique auprès de plusieurs Etats, et ce, « à moins que l’un des Etats
                accréditaires ne s’y oppose expressément ». L’accréditation de la même
                personne en qualité de chef de mission par plusieurs Etats, prévue à l’ar-
                ticle 6, est également subordonnée à l’absence d’opposition expresse de
                l’Etat accréditaire.
                   43. Une lecture contextuelle de l’alinéa i) de l’article premier de la
                convention de Vienne semble indiquer qu’il n’existe pas de condition simi-
                laire d’objection ou de consentement exprès de l’Etat accréditaire pour ce
                qui est de l’établissement des « locaux de la mission ». Il s’ensuit que l’on ne
                saurait conclure à l’existence d’une telle condition sur la base d’une lecture

                   67 Comptes rendus analytiques de la neuvième session (393e séance), ACDI, 1957, vol. I,

                p. 53, par. 64.

                                                                                                     108




6 Ord_1204.indb 213                                                                                          19/01/22 08:24

                         immunités et procédures pénales (op. diss. bhandari)               405

                contextuelle de l’alinéa i) de l’article premier. S’ils avaient voulu inclure la
                possibilité pour l’Etat accréditaire de s’opposer à l’établissement de locaux
                diplomatiques, les rédacteurs l’auraient fait expressément, comme ils l’ont
                fait pour l’accréditation des chefs de mission. En l’absence d’une condition
                expresse, et tout en tenant dûment compte de la nécessité de concilier les
                intérêts des Etats accréditant et accréditaire, on pourrait déduire que la
                définition des « locaux de la mission » devrait à tout le moins nécessiter,
                outre l’utilisation effective, une notification de l’Etat accréditant à l’Etat
                accréditaire de l’utilisation d’un immeuble donné à des fins diplomatiques.
                   44. L’objet et le but de la convention de Vienne peuvent se déduire du
                préambule et du texte dans son ensemble. Le deuxième alinéa du préam-
                bule fait mention « des buts et des principes de la Charte des Nations Unies
                concernant l’égalité souveraine des Etats, le maintien de la paix et de la
                sécurité internationales et le développement de relations amicales entre les
                nations ». Le troisième alinéa indique qu’« une convention internationale
                sur les relations, privilèges et immunités diplomatiques … contribuera[] à
                favoriser les relations d’amitié entre les pays, quelle que soit la diversité
                de leurs régimes constitutionnels et sociaux ». Et le quatrième alinéa dit
                que « le but desdits privilèges et immunités est non pas d’avantager des
                individus mais d’assurer l’accomplissement efficace des fonctions des mis-
                sions diplomatiques en tant que représentants des Etats ».

                   45. L’article 3 de la convention de Vienne expose les fonctions d’une
                mission diplomatique, lesquelles comprennent le fait de représenter l’Etat
                accréditant auprès de l’Etat accréditaire, de protéger sur le territoire de ce
                dernier les intérêts des ressortissants de l’Etat accréditant et de négocier
                avec le gouvernement de l’Etat accréditaire.
                   46. Les articles 4 à 19 de la convention de Vienne régissent des ques-
                tions liées au personnel d’une mission diplomatique, telles que la nomina-
                tion du chef de la mission, l’agrément de l’Etat accréditaire, l’accréditation
                auprès de cet Etat et les questions de préséance. Les articles 20 à 25
                concernent les droits et obligations des Etats accréditant et accréditaire à
                l’égard des locaux de la mission diplomatique. Les articles 26 à 47 traitent
                des privilèges et immunités des agents diplomatiques et de leurs familles,
                ainsi que des archives et de la correspondance diplomatiques.
                   47. Le préambule et la structure de la convention de Vienne, ainsi que les
                fonctions des missions diplomatiques énoncées en son article 3, indiquent
                que ladite convention vise à faciliter l’établissement et le maintien de rela-
                tions diplomatiques entre les Etats, à favoriser des relations amicales et à
                faire en sorte que l’égalité souveraine des Etats soit dûment respectée.
                   48. Compte tenu de ce qui précède, retenir l’utilisation prévue des locaux
                comme critère d’acquisition du statut diplomatique pourrait engendrer une
                situation trop nébuleuse pour l’Etat accréditaire. Si les dispositions de la
                convention de Vienne relatives à l’établissement d’une mission diploma-
                tique ne semblent pas restreindre le choix des Etats accréditants quant au
                lieu et à la date d’établissement de ladite mission, on peut raisonnablement
                penser que cette convention accorde à l’Etat accréditaire les moyens de

                                                                                            109




6 Ord_1204.indb 215                                                                                19/01/22 08:24

                          immunités et procédures pénales (op. diss. bhandari)                          406

                savoir, avec un degré suffisant de certitude, si des locaux donnés jouissent
                ou non du statut diplomatique. Le critère de l’utilisation effective pourrait
                constituer un tel moyen, et non celui de l’utilisation prévue.
                   49. L’objet et le but de la convention de Vienne semblent également
                entraîner une autre conséquence. A mon sens, il serait contraire à l’objet
                et au but de ladite convention de permettre à un Etat accréditant d’établir
                les « locaux de [s]a mission » sur le territoire de l’Etat accréditaire sans que
                ce dernier puisse savoir, avec un degré suffisant de certitude, quels locaux
                ont effectivement un caractère diplomatique et jouissent donc de l’invio-
                labilité prévue à l’article 22 de la convention. Une incertitude des Etats
                accréditaires quant à la localisation des « locaux de la mission » ne paraît
                guère propice à l’établissement et au maintien de relations diplomatiques
                avec les Etats accréditants. L’objet et le but de la convention de Vienne
                donnent donc à penser que, dans l’intérêt de la certitude, un Etat accrédi-
                tant doit au minimum notifier à l’Etat accréditaire que tels ou tels locaux
                seront utilisés aux fins de sa mission diplomatique.
                   50. Pour étayer leurs arguments respectifs, les Parties ont évoqué plu-
                sieurs exemples de pratique étatique dans l’application de la convention
                de Vienne. Etant donné que la Cour avait principalement ici une tâche
                d’interprétation à accomplir, c’était dans le cadre des règles d’interpréta-
                tion des traités qu’elle devait apprécier la pertinence et le poids de cette
                pratique. Le paragraphe 3 de l’article 31 de la CVDT dispose qu’« [i]l sera
                tenu compte, en même temps que du contexte[,] … [d]e toute pratique
                ultérieurement suivie dans l’application du traité par laquelle est établi
                l’accord des parties à l’égard de l’interprétation du traité ». Cependant,
                pour qu’une pratique ultérieure ait valeur d’« interprétation authentique »,
                il faut que cette pratique et l’interprétation qu’elle traduit aient recueilli
                l’assentiment tacite des parties de manière générale ; telle est l’approche
                retenue par la CDI dans ses travaux sur le droit des traités 68 et sur la
                pratique ultérieure dans le contexte de l’interprétation des traités 69.
                   51. Cela dit, la CDI a confirmé en 2018, dans son projet de conclusions
                sur la pratique ultérieure 70, qu’une pratique étatique insuffisante pour
                constituer une « pratique ultérieurement suivie » pouvait quand même
                constituer un moyen complémentaire d’interprétation au sens de l’ar-
                ticle 32 de la CVDT. En effet, selon la CDI, « la pratique ultérieurement
                suivie dans l’application du traité, qui n’établit pas l’accord de toutes les
                parties au traité mais seulement celui d’une ou de plusieurs parties, peut
                être utilisée comme un moyen complémentaire d’interprétation » 71. Ainsi,
                si l’application des moyens d’interprétation prévus à l’article 31 de la

                   68 « Sixième rapport sur le droit des traités », par sir Humphrey Waldock, rapporteur

                spécial, ACDI, 1966, vol. II, p. 107, par. 18.
                   69 Projet de conclusions concernant les accords et la pratique ultérieurs dans le contexte

                de l’interprétation des traités et commentaires y relatifs, Nations Unies, Rapport de la
                Commission du droit international sur les travaux de sa soixante-­dixième session, 17 août
                2018, doc. A/73/10, p. 13.
                   70 Ibid., p. 21, par. 8.
                   71 Ibid., par. 9.



                                                                                                        110




6 Ord_1204.indb 217                                                                                             19/01/22 08:24

                          immunités et procédures pénales (op. diss. bhandari)                       407

                CVDT devait laisser le sens de l’alinéa i) de l’article premier « ambigu ou
                obscur » ou conduire à « un résultat … manifestement absurde ou dérai-
                sonnable », on pouvait recourir, parallèlement aux travaux préparatoires,
                aux exemples de pratique mentionnés par les Parties comme moyen com-
                plémentaire d’interprétation.
                   52. Si les deux Parties ont renvoyé à la pratique ultérieurement suivie
                par certains Etats dans l’application de la convention de Vienne, cette pra-
                tique ne me semble toutefois pas être suffisamment uniforme pour privilé-
                gier telle ou telle interprétation de l’alinéa i) de l’article premier. Je
                parviens à la même conclusion s’agissant de la pratique de la Guinée équa-
                toriale et de la France entre elles ; j’ajouterai qu’il ne me paraît guère
                approprié de s’appuyer sur la pratique des Parties entre elles pour interpré-
                ter un traité multilatéral. La Cour, dans l’affaire du Plateau continental de
                la mer du Nord (République fédérale d’Allemagne/Danemark) (République
                fédérale d’Allemagne/Pays-Bas) (arrêt, C.I.J. Recueil 1969, p. 43, par. 74),
                a également déclaré qu’il convenait que « la pratique des Etats, y compris
                ceux qui [étaient] particulièrement intéressés, [eût] été fréquente et prati-
                quement uniforme dans le sens de la disposition invoquée ».
                   53. Je suis d’avis que l’application à l’alinéa i) de l’article premier de la
                convention de Vienne des moyens d’interprétation visés à l’article 31 de la
                CVDT n’en laisse pas le sens ambigu ou obscur ni ne conduit à un résul-
                tat manifestement absurde ou déraisonnable. Par conséquent, point n’est
                besoin de recourir aux moyens complémentaires d’interprétation prévus à
                l’article 32 de la CVDT 72. Néanmoins, j’examinerai les travaux prépara-
                toires de la convention de Vienne, qui confirment et corroborent l’inter-
                prétation découlant de l’application de la règle générale d’interprétation
                contenue à l’article 31 de la CVDT.
                   54. Au cours des travaux qui ont abouti à l’adoption en 1961 de la
                convention de Vienne, un membre de la CDI a déclaré que la question du
                moment à partir duquel des locaux bénéficieraient de l’inviolabilité était
                « très épineuse » 73. Parmi les diverses observations formulées par les membres
                de la CDI, on notera celles‑ci : « les locaux jouissent de l’inviolabilité à dater
                du moment où ils sont mis à la disposition de la mission » et « [i]l est hors de
                doute que [l’inviolabilité] commence au moment même où les locaux sont
                mis à la disposition de la mission » 74. Il a en outre été dit ce qui suit :
                      « [q]uant au moment où commence cette inviolabilité … l’Etat accré-
                      ditant a coutume de notifier à l’Etat accréditaire que certains locaux
                      seront désormais destinés à être le siège de sa mission. L’inviolabilité
                      peut donc commencer à la date où cette notification parvient à l’Etat

                   72 Application de la convention internationale pour la répression du financement du

                terrorisme et de la convention internationale sur l’élimination de toutes les formes de
                discrimination raciale (Ukraine c. Fédération de Russie), exceptions préliminaires, arrêt,
                C.I.J Recueil 2019 (II), p. 600, par. 112.
                   73 Comptes rendus analytiques de la neuvième session (394e séance), ACDI, 1957, vol. I,

                p. 56, par. 17 (Bartos).
                   74 Ibid., par. 19 (Fitzmaurice). Voir aussi ibid., par. 24 (Spiropoulos).



                                                                                                     111




6 Ord_1204.indb 219                                                                                          19/01/22 08:24

                              immunités et procédures pénales (op. diss. bhandari)                  408

                           accréditaire, même si le chef de la mission arrive beaucoup plus
                           tard. » 75
                   55. Aucun membre n’a estimé que le consentement préalable de l’Etat
                ou quelque autre forme d’agrément était nécessaire pour que l’inviolabi-
                lité s’applique aux locaux de la mission diplomatique.
                   56. Dans son commentaire du projet d’articles en 1958, la CDI ne s’est
                pas étendue sur la définition des « locaux de la mission » 76 et a seulement
                dit, s’agissant du projet d’article 20 (futur article 22 de la convention de
                Vienne), que « [l]es locaux de la mission compre[nai]ent les immeubles ou
                les parties d’immeubles utilisés pour les besoins de la mission, qu’ils
                [fussent] la propriété de l’Etat accréditant ou d’un tiers agissant pour son
                compte ou qu’ils [fussent] loués » 77.
                   57. La CDI semble avoir fait implicitement référence à un critère d’uti-
                lisation effective en employant l’expression « utilisés pour les besoins de la
                mission », ce qui confirme l’interprétation du sens ordinaire de l’alinéa i)
                de l’article premier proposée dans le présent exposé de mon opinion.
                   58. Bien que les travaux préparatoires ne semblent pas particulière-
                ment aider à définir le moment à partir duquel des locaux acquièrent le
                statut diplomatique, le commentaire qui évoque la pratique de notifica-
                tion à l’Etat accréditaire donne à penser que, dans l’esprit des membres de
                la CDI, cette notification constituait le degré de communication néces-
                saire avec l’Etat accréditaire pour l’obtention du statut de « locaux de la
                mission ». Cela pourrait aussi contribuer à démontrer que les membres de
                la Commission pensaient peut-être que cette notification était requise en
                droit international ou dans le cadre de la pratique diplomatique. Par
                conséquent, cette lecture des travaux préparatoires de la convention de
                Vienne confirme l’interprétation que j’ai proposée par l’application de
                l’article 31 de la CVDT.


                               G. Conclusion sur l’interprétation de l’alinéa i)
                                            de l’article premier

                   59. Premièrement, le sens ordinaire de l’alinéa i) de l’article premier de
                la convention de Vienne indique que « les locaux de la mission » sont défi-
                nis selon le critère de l’utilisation effective, et non de l’utilisation prévue,
                par l’Etat accréditant. Cette interprétation semble être étayée par l’objet
                et le but de la convention.
                   Deuxièmement, si la convention de Vienne est muette quant aux moyens
                par lesquels l’Etat accréditaire est censé apprendre que des locaux donnés
                doivent être qualifiés de « locaux de la mission » au sens de l’alinéa i) de
                l’article premier, l’objet et le but de la convention ainsi que le contexte de
                      75
                       Voir supra note 73, p. 56 et 57, par. 25 (Ago).
                      76
                       Projet d’articles relatifs aux relations et immunités diplomatiques et son commen-
                taire, ACDI, 1958, vol. II, p. 92.
                    77 Voir supra note 73, p. 98, par. 2.



                                                                                                    112




6 Ord_1204.indb 221                                                                                         19/01/22 08:24

                              immunités et procédures pénales (op. diss. bhandari)          409

                cette disposition donnent à penser que l’Etat accréditant doit d’une
                manière ou d’une autre notifier à l’Etat accréditaire son utilisation ou son
                intention d’utiliser des locaux à des fins diplomatiques.
                   60. Il s’ensuit que les locaux choisis par l’Etat accréditant acquièrent le
                statut de « locaux de la mission », et donc le bénéfice du régime d’inviola-
                bilité prévu à l’article 22 de la convention de Vienne, dès lors que deux
                conditions cumulatives sont remplies : premièrement, l’Etat accréditaire
                doit recevoir notification de l’utilisation ou de l’intention d’utiliser de tels
                locaux à des fins diplomatiques ; et, deuxièmement, ces locaux doivent
                être effectivement utilisés à des fins diplomatiques par l’Etat accréditant.
                La première condition à elle seule ne semble pas suffisante pour détermi-
                ner l’acquisition du statut diplomatique. Si la notification par l’Etat
                accréditant était la seule condition pour que des locaux donnés acquièrent
                le statut de « locaux de la mission », il pourrait manifestement y avoir des
                abus de la part des Etats accréditants. Par conséquent, je m’inscris respec-
                tueusement en faux contre la décision de la Cour qui semble faire abstrac-
                tion de la condition du consentement mutuel et des principes consacrés
                dans le préambule de la convention de Vienne.


                                   H. Application de la convention de Vienne
                                              aux faits de l’espèce

                   61. Il n’existait pas de désaccord entre les Parties quant aux faits de
                l’espèce, y compris s’agissant de la chronologie des événements pertinents
                aux fins de la demande de la Guinée équatoriale concernant l’immeuble
                du 42 avenue Foch à Paris.

                                    Les actes de la France jusqu’au 27 juillet 2012
                    62. C’est par sa note verbale du 4 octobre 2011 que la Guinée équato-
                riale a notifié pour la première fois à la France que l’immeuble sis au
                42 avenue Foch à Paris serait utilisé comme « locaux de la mission » 78. Il
                semble en conséquence que tout acte accompli par la France relativement
                à cet immeuble avant le 4 octobre 2011 ne puisse constituer de la part de
                ­celle-ci un manquement à ses obligations envers la Guinée équatoriale au
                 titre de la convention de Vienne.
                    63. Cependant, j’estime que la notification de la Guinée équatoriale,
                 par sa note verbale du 4 octobre 2011, de son intention d’utiliser l’im-
                meuble sis au 42 avenue Foch à Paris comme son ambassade n’était pas
                suffisante pour conférer à cet immeuble le statut de « locaux de la mis-
                sion ». En plus d’adresser une notification à la France, la Guinée équato-
                riale devait aussi montrer qu’elle utilisait effectivement l’édifice comme
                son ambassade. Dans ses écritures, elle n’a jamais prétendu que ses ser-
                vices diplomatiques avaient été transférés au 42 avenue Foch à Paris

                      78   MGE, annexe 33.

                                                                                            113




6 Ord_1204.indb 223                                                                                19/01/22 08:24

                             immunités et procédures pénales (op. diss. bhandari)            410

                avant le 27 juillet 2012, date à laquelle elle a adressé à la France une note
                verbale indiquant que « les services de l’Ambassade s[eraient], à partir de
                vendredi 27 juillet 2012, installés à l’adresse sise : 42 avenue Foch, Paris
                16e, immeuble qu’elle utilise[rait] désormais pour l’accomplissement des
                fonctions de sa Mission Diplomatique en France » 79. Cette chronologie
                ne montre pas que les services diplomatiques de la demanderesse aient
                été transférés au 42 avenue Foch à Paris avant le 27 juillet 2012 80. Par
                conséquent, l’immeuble sis au 42 avenue Foch à Paris n’était pas effecti-
                vement utilisé comme ambassade de la Guinée équatoriale avant le
                27 juillet 2012.
                    64. J’avance dès lors que le 27 juillet 2012 est la date à laquelle étaient
                satisfaites les deux conditions à remplir pour que l’immeuble du 42 ave-
                nue Foch à Paris pût être qualifié de « locaux de la mission ». Il s’ensuit
                que cet immeuble pouvait être considéré comme « locaux de la mission »
                de la Guinée équatoriale à compter de cette date et, par suite, bénéficier
                du régime d’inviolabilité prévu à l’article 22 de la convention de Vienne.
                    65. Après le 27 juillet 2012, les autorités françaises n’ont ni pénétré ni
                 ­réalisé aucune perquisition dans l’immeuble du 42 avenue Foch à Paris, pas
                plus qu’elles n’ont saisi de biens mobiliers à l’intérieur. J’estime donc
                ­qu’aucun acte accompli par la France à l’égard du 42 avenue Foch à Paris
                 avant le 27 juillet 2012 ne pouvait constituer de la part de ­celle-ci un manque-
                ment à ses obligations envers la Guinée équatoriale au titre de la convention
                de Vienne.
                    66. Cela étant, la France ne semble toujours pas reconnaître, à ce jour,
                l’immeuble sis au 42 avenue Foch à Paris comme les « locaux de la mis-
                sion » de la Guinée équatoriale. C’est ce qui ressort d’une déclaration faite
                par un conseil de la France à l’audience du 18 février 2020 — je cite :
                « [l]’immeuble du 42 avenue Foch [à Paris] n’a donc jamais eu de statut
                diplomatique et n’est pas couvert par le régime d’inviolabilité de l’ar-
                ticle 22 de la convention » 81.


                                         I. « Utilisés aux fins de la mission »

                   67. La Guinée équatoriale déclarait dans son mémoire que le déména-
                gement au 42 avenue Foch à Paris de tous les services de son ambassade
                était effectivement intervenu en 2012 82 et qu’elle n’avait depuis lors cessé
                d’utiliser officiellement cet immeuble comme son ambassade en France. Il
                convient de noter que des agents français se sont rendus dans l’immeuble
                sis au 42 avenue Foch à Paris pour obtenir des visas d’entrée en Guinée
                équatoriale 83.

                      79 MGE, annexe 47.
                      80 Ibid., chronologie (p. 185‑196).
                      81 CR 2020/2, p. 34, par. 25 (Bodeau-­Livinec).
                      82 MGE, par. 8.48.
                      83 Ibid., par. 2.13.



                                                                                              114




6 Ord_1204.indb 225                                                                                  19/01/22 08:24

                               immunités et procédures pénales (op. diss. bhandari)             411

                   68. Dans une note verbale datée du 12 mai 2016, la Guinée équatoriale
                a réaffirmé ses droits dans les termes suivants 84 :
                              « L’Ambassade saisit cette occasion pour rappeler que, depuis
                           octobre 2011, l’immeuble situé à Paris 16e 42 avenue Foch est occupé
                           de manière effective par la mission diplomatique de la République de
                           Guinée Equatoriale en France ; que c’est d’ailleurs à cette adresse que
                           les membres du gouvernement français présentent leur demande de visa
                           d’entrée en Guinée Equatoriale, comme la Secrétaire d’Etat chargée du
                           Développement et de la Francophonie qui y a effectué une visite offi-
                           cielle du 8 au 9 février 2015 ; que c’est à la même adresse qu’une unité
                           des forces de l’ordre s’était rendue le 13 octobre 2015 pour y assurer la
                           protection de la mission diplomatique lors d’une manifestation des
                           membres de l’opposition équato‑guinéenne en France.
                              L’Ambassade fait observer que la contradiction ainsi relevée, entre
                           la position du Ministère et le comportement du gouvernement fran-
                           çais quant à la nature juridique de l’immeuble situé à Paris
                           XVIe 42 avenue Foch, ne saurait se faire au détriment de la Répu-
                           blique de Guinée Equatoriale. » 85
                  69. Dès lors que les locaux de la mission doivent s’entendre des « bâti-
                ments … qui, quel qu’en soit le propriétaire, sont utilisés aux fins de la
                mission… », les locaux effectivement utilisés, tels qu’ils le sont clairement
                dans les circonstances présentes et comme il a été démontré aux para-
                graphes 65 et 66 ­ci-­dessus, doivent bénéficier du statut diplomatique. Par
                conséquent, le refus persistant de la France, après le 27 juillet 2012, de
                reconnaître l’immeuble sis au 42 avenue Foch à Paris comme locaux de la
                mission diplomatique de la Guinée équatoriale peut sembler injustifiable.


                                   J. Observations quant à l’arrêt de la Cour

                   70. Compte tenu de ce qui précède, je m’inscris respectueusement en
                faux contre les conclusions auxquelles la majorité est parvenue dans l’ar-
                rêt. Je tiens à saisir cette occasion pour formuler les observations sui-
                vantes sur cette décision.
                   71. Tout d’abord, la seule notification par l’Etat accréditant aux fins de
                la désignation d’un bien donné comme locaux de la mission ouvre mani-
                festement la voie à des abus (arrêt, par. 67). Cela étant, l’objection unila-
                térale d’un Etat accréditaire au choix des locaux de la mission, qu’elle soit
                ou non appréciée à l’aune de facteurs tels que la communication en temps
                voulu et le caractère non arbitraire, ne traduit pas la conciliation d’inté-
                rêts qu’exige la convention de Vienne. S’agissant de relations entre Etats
                souverains égaux, il semblerait erroné de considérer que l’Etat accréditant
                n’a pas d’autre solution que de se plier aux souhaits de l’Etat accréditaire.

                      84   MGE, annexe 51.
                      85   Ibid.

                                                                                                115




6 Ord_1204.indb 227                                                                                    19/01/22 08:24

                         immunités et procédures pénales (op. diss. bhandari)              412

                Une objection unilatérale de l’Etat accréditaire ayant pour effet d’empê-
                cher d’office l’acquisition du statut diplomatique risquerait d’entraîner un
                déséquilibre au détriment de l’Etat accréditant. Ainsi, la conséquence
                logique des vues de la majorité est que l’immeuble sis au 42 avenue Foch
                à Paris n’acquerra jamais le statut de locaux de la mission diplomatique.
                Il reste pourtant évident que les locaux ont de fait été utilisés depuis le
                27 juillet 2012 aux fins de la mission au sens de l’alinéa i) de l’article pre-
                mier de la convention de Vienne. Partant, la conséquence qui découle
                du présent arrêt — à savoir qu’un régime fixant les conditions de l’établis-
                sement de relations amicales entre des Etats souverains égaux aurait
                pour effet d’empêcher définitivement un bien donné d’acquérir le statut
                diplomatique pour cause d’objection — semble reposer sur une prémisse
                erronée.
                   72. La Guinée équatoriale affirme que, entre le 4 octobre 2011 et le
                27 juillet 2012, elle était occupée à organiser le déménagement des services
                de son ambassade dans l’immeuble sis au 42 avenue Foch à Paris. Si la
                demanderesse n’a pas fait valoir que le déménagement de tous les services
                de l’ambassade était intervenu avant le 27 juillet 2012, il ressort toutefois
                de la note verbale du 27 juillet 2012 que l’utilisation prévue correspondait
                à l’utilisation effective à cette date. Des demandes de visa ont été présen-
                tées à cette adresse par des membres du Gouvernement français, et une
                unité des forces de police a été envoyée pour protéger la mission diploma-
                tique pendant une manifestation. Dans ces circonstances, la conclusion
                selon laquelle les locaux n’ont jamais acquis le statut diplomatique revient
                à considérer que, alors que trois des cinq étapes requises avaient été ache-
                vées, un réexamen de la situation a été refusé lorsque les deux étapes res-
                tantes ont été accomplies, et ce, malgré l’absence de délai de prescription.
                Il apparaît que les autorités françaises n’ont nullement tenté par la suite
                de confirmer l’utilisation effective ou d’évaluer les démarches entreprises
                qui démontrent pareille utilisation. A mes yeux, il semblerait contraire
                aux objectifs de la convention de Vienne que les Etats accréditaires
                jouissent du pouvoir de décider unilatéralement des locaux que chaque
                Etat accréditant est habilité à utiliser, d’allouer des locaux à un Etat
                accréditant plutôt qu’à un autre ou, comme dans le cas présent, de refuser
                de reconnaître le statut diplomatique de locaux utilisés effectivement par
                un Etat accréditant en tant que locaux de sa mission diplomatique.
                   73. Une objection à la désignation permettrait à l’Etat accréditaire de
                disposer d’un pouvoir discrétionnaire tiré de la convention de Vienne. Cet
                Etat pourrait à tout moment refuser d’accorder le statut diplomatique, et,
                même si ce refus n’était ni arbitraire ni discriminatoire, il serait suscep-
                tible de donner lieu à des différends entre Etats accréditaires et accrédi-
                tants au sujet d’objections à la désignation de locaux diplomatiques, ce
                qui pourrait compromettre le maintien de relations diplomatiques entre
                les Etats. En outre, pareille interprétation favorisant l’Etat accréditaire en
                lui conférant un pouvoir discrétionnaire quant à la désignation des locaux
                de la mission est difficilement compatible avec le principe de l’égalité sou-
                veraine des Etats. Il convient aussi de noter que la convention de Vienne

                                                                                           116




6 Ord_1204.indb 229                                                                               19/01/22 08:24

                         immunités et procédures pénales (op. diss. bhandari)               413

                ne semble pas envisager de mécanismes de réparation en cas de différend
                à cet égard. Du reste, même à supposer que de tels différends puissent être
                réglés par arbitrage ou toute autre forme de règlement, cela ne change
                rien au fait qu’une telle situation n’est guère propice à l’existence de rela-
                tions amicales entre les Etats concernés. La Cour ne devrait pas se déro-
                ber à son devoir de se prononcer sur un régime qui exige la conciliation
                d’intérêts.
                   74. Il est vrai que la convention de Vienne impose certaines obligations
                aux Etats accréditaires ; néanmoins, elle le fait en vue de protéger les inté-
                rêts des ressortissants de l’Etat accréditant sur le territoire de l’Etat accré-
                ditaire et de prévoir des cas où un Etat accréditant aurait besoin de
                négocier avec le gouvernement de l’Etat accréditaire. Compte tenu de
                l’importance attachée aux droits de ce dernier et de la facilitation de leur
                exercice aux fins de l’égalité souveraine et de la conciliation d’intérêts, il
                semble inapproprié de considérer, comme dans l’arrêt, que la convention
                impose de lourdes obligations à l’Etat accréditaire. Je ne puis donc me
                rallier au raisonnement exposé au paragraphe 66 de l’arrêt.
                   75. Aux paragraphes 64 et 65 de l’arrêt, les immunités accordées au
                « personnel diplomatique et [a]u personnel de la mission » sont comparées
                à celles des « locaux de la mission » et il est dit que, selon l’article 9 de la
                convention, un Etat accréditaire n’est pas tenu d’accorder indéfiniment,
                contre son gré, des privilèges et immunités diplomatiques à une personne.
                Le recours à pareille analogie pour conclure que l’Etat accréditaire peut
                unilatéralement s’opposer à l’établissement de locaux de la mission est
                déraisonnable. La différence entre les deux régimes est évidente, eu égard
                à la nature même des fonctions incombant respectivement à la mission
                diplomatique et au personnel diplomatique ou de la mission.
                   76. Les procédures pénales en cours ne devaient influer ni sur la ques-
                tion au cœur du différend, ni sur le raisonnement de la Cour. Lorsqu’elle
                s’est prononcée sur la question de savoir si l’objection de la France à la
                désignation par la Guinée équatoriale de l’immeuble comme locaux de la
                mission avait un caractère arbitraire et discriminatoire, la Cour a large-
                ment tenu compte des procédures pénales pendantes à ce jour contre
                M. Teodoro Nguema Obiang Mangue pour motiver sa décision selon
                laquelle les perquisitions et saisies opérées étaient justifiées et l’objection à
                ladite désignation était raisonnable et non arbitraire (par. 107-110). Il est
                expliqué dans l’arrêt, au paragraphe 107, que « la conclusion de la France,
                à savoir que le bâtiment relevait du domaine privé, n’était pas dépourvue
                de fondement ». La décision d’attacher un poids important à des informa-
                tions issues de procédures pénales en cours me semble difficile à suivre et
                ne saurait présider au raisonnement sur une question strictement limitée à
                l’interprétation et à l’application des garanties prévues par la convention
                de Vienne en matière d’inviolabilité.
                   77. Avant de conclure, il me faut — sauf tout le respect que j’ai pour
                l’arrêt de la Cour — revenir un instant sur les critères de l’« objection » et
                de la communication « en temps voulu », que la Cour semble développer
                dans sa jurisprudence. Je suis d’avis, à la lecture de l’arrêt dans son

                                                                                             117




6 Ord_1204.indb 231                                                                                 19/01/22 08:24

                         immunités et procédures pénales (op. diss. bhandari)              414

                ensemble, que les sources sur lesquelles la Cour s’est appuyée, plus préci-
                sément la jurisprudence évoquée au paragraphe 73 de l’arrêt, n’auraient
                de force probante qu’appliquées spécifiquement aux fins de la présente
                espèce. J’estime à regret que ces précédents — comme l’indique du reste
                l’arrêt ­lui-même — reposent au mieux sur le principe de bonne foi, dans
                le sillage d’autres décisions de la Cour, et qu’ils n’aident pas réellement à
                apprécier les critères de l’« objection » et de la communication « en temps
                voulu » que la Cour entend établir. Bien que la Cour cherche à apprécier
                la bonne foi conjointement avec les critères susmentionnés, je suis en
                désaccord avec son interprétation. En fait, si l’argument de la bonne foi
                pouvait être avancé, comme dans ce paragraphe, dans le contexte d’une
                objection, ce serait pour soutenir qu’une objection à la reconnaissance de
                l’existence de locaux d’une mission constituerait un acte de mauvaise foi
                et donc une atteinte à la souveraineté d’un Etat partie à la convention de
                Vienne, ce qui ne serait manifestement pas compatible avec l’objet et le
                but de cet instrument, pour les raisons exposées c­ i-­dessus.


                                               K. Conclusion

                   78. L’immeuble sis au 42 avenue Foch à Paris avait acquis le statut de
                locaux de la mission diplomatique de la Guinée équatoriale au 27 juillet
                2012, soit à la date de son utilisation effective. Je considère donc que le
                régime d’inviolabilité prévu à l’article 22 de la convention de Vienne
                s’appliquait à ces locaux à compter de cette date. La question soumise à
                la Cour était d’une importance fondamentale dans la mesure où elle avait
                de vastes conséquences sur le droit relatif aux privilèges et immunités
                diplomatiques — un ensemble de règles fondé sur l’objectif du maintien et
                du développement de relations amicales entre les nations, quelle que soit
                la diversité de leurs régimes constitutionnels et sociaux. En l’absence
                d’une disposition expresse à cet égard, je suis d’avis que les critères de la
                notification et de l’utilisation effective tendent à refléter la nécessité d’un
                consentement mutuel plutôt qu’ils n’autorisent une objection à la dési­
                gnation d’un bien donné comme « locaux de la mission ». Je rappelle en
                conclusion que le but de la convention est d’« assurer l’accomplissement
                efficace des fonctions des missions diplomatiques en tant que représen­
                tants des Etats ».

                (Signé) Dalveer Bhandari.




                                                                                           118




6 Ord_1204.indb 233                                                                               19/01/22 08:24

